Citation Nr: 0909376	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The appellant served as a member of the Army National Guard 
from January 1956 to January 1964.  That service included 
active duty, active duty training and inactive duty training, 
including active duty training from June 23, 1960, to July 9, 
1960.  The appellant served as a member of the Coast Guard 
Reserves from June 1967 to September 1997.  That service 
included active duty training and inactive duty training, 
including inactive duty training on October 23, 1983, and 
April 20, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims of entitlement to service connection for a 
cervical spine disability and a lumbar spine disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

It does not appear that the appellant's complete service 
medical records are of record.  

The appellant served in the Coast Guard Reserves from March 
1967 to September 1997, when he retired.  Upon retirement, he 
was given the original copies of his service medical records 
and service personnel records.  He has provided copies of the 
service medical records that relate to two low back injuries 
he sustained while on inactive duty for training.  In 2003, 
the RO requested the appellant's service medical records from 
the National Personnel Records Center (NPRC) on multiple 
occasions, however, each time the NPRC responded that there 
were no service medical records on file.  In November 2004,  
the appellant informed the RO that he had sent his service 
medical records to the United States Coast Guard Personnel 
Service Center in Topeka, Kansas.  In a January 2005 e-mail 
correspondence, a branch chief for the United States Coast 
Guard Personnel Service Center indicated that the appellant's 
service medical records were being prepared for transfer to 
the NPRC.  Because VA is on notice that the appellant's 
service records are available and because those records may 
be of use in deciding the appellant's claim, an additional 
attempt to obtain the appellant's service medical records 
should be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
appellant has been diagnosed with degenerative disc disease 
of the cervical spine and degenerative disc disease and 
spinal stenosis of the lumbar spine, but it remains unclear 
whether his current low back problems are related to his 
service.   

The appellant contends that his current cervical spine 
disability is related to an injury he sustained while on 
active duty training in the Army National Guard in July 1960.  
Service medical records reflect that on July 3, 1960, the 
appellant was hospitalized when, while swimming at Smith 
Lake, a fellow swimmer who was being thrown through the air 
hit the back of his neck when landing in the water, knocking 
the appellant unconscious.  The assessment was a head injury.  
The appellant spent three days in the hospital.  In his 
November 1962 quadrennial medical questionnaire, the 
appellant  stated that he had been previously hospitalized 
for a "possible neck and head injury."  However, physical 
examination of the head and back found no significant 
findings.  

The appellant contends that his current lumbar spine 
disability is related to two injuries he sustained while on 
inactive duty training in the Coast Guard Reserves.  The 
first injury occurred in October 1983, when he fell from a 
chair while completing office work.  According to an incident 
report, the appellant was sitting in a small typing chair and 
attempted to roll the chair backwards to turn and address 
another unit member.  The chair overturned and he hit the 
floor on his rear and his right knee became caught on the 
edge of the chair.  On physical examination conducted five 
days later, the appellant reported that since the fall, he 
had experienced tingling and numbness down the front and back 
of both legs.  He also reported pain in his left big toe.  
The lumbar spine was found to be tender.  There was normal 
flexion, but restricted rotation when bending on the right 
side.  There was pain at the left sciatic notch.  The 
assessment was possible lumbar strain.  The appellant was 
instructed to rest, avoid deep knee bends, and apply moist 
heat.  He was also instructed to return for physical therapy 
and a possible X-ray examination. 

The second injury occurred in April 1997, when the appellant 
was completing his assigned task to remove cartons from a 
storage room.  An incident report reveals that, when he 
lifted one of the boxes, he experienced immediate sharp pain 
in his low back and a weakness in both legs.  Three days 
later, the appellant underwent physical examination and 
complained of spasms in his right thigh and hip pain.  He was 
found to have full range of motion, regular gait, and good 
leg strength.  The assessment was resolved muscle strain.  In 
September 1997, the appellant reported experiencing back 
spasms for one week.  There was right localized tenderness 
over the lumbar paraspinous area.  The assessment was a back 
spasm.  The appellant as prescribed medication and 
recommended to physical therapy.  

The appellant has not submitted any other service medical 
records for his time in the Coast Guard Reserves besides 
those that relate to these two incidents. 

In an opinion dated April 2001, the appellant's private 
physician opined that the two injuries may have exacerbated 
the appellant's degenerative condition, or the degenerative 
condition may be a result of the aging process. 

In this case, the veteran had not yet been afforded a VA 
examination.  Because the record reflects treatment for a 
head injury and treatment for two injuries to the low back 
while in service, and there is evidence of a current 
disability of the cervical spine and lumbar spine, the Board 
finds that a VA examination and opinion addressing the 
etiology of the appellant's current back disabilities is 
necessary in order to fairly address the merits of his claim.  
38 C.F.R. § 3.159(c)(4) (2008).  Therefore, the Board finds 
that a remand for an examination and etiological opinion is 
in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all Coast Guard Reserves 
service medical records or alternative 
records from the National Personnel 
Records Center (NPRC) for the 
appellant.  The records should be 
associated with the claims file.  
Alternatively, if any of the records 
are shown to be at another storage 
facility, for example the United States 
Coast Guard Personnel Service Center in 
Topeka, Kansas, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.  

2.  Schedule the appellant for a VA 
examination for the purpose of 
ascertaining the etiology of his 
cervical spine and lumbar spine 
disabilities.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide 
the rationale for the opinions 
provided.  If necessary, the examiner 
should reconcile the opinion with all 
other opinions of record.  The examiner 
should specifically opine as to the 
following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current disorder of the 
cervical spine is related to the 
appellant's period of service in the 
Virginia Army National Guard?  In 
this regard, the examiner should 
specifically opine as to whether the 
appellant's current cervical spine 
disability is related to the injury 
sustained on active duty training in 
July 1960.

b.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current disorder of the 
lumbar spine is related to the 
appellant's period of service in the 
Coast Guard Reserves?  In this 
regard, the examiner should 
specifically opine as to whether the 
appellant's current lumbar spine 
disability is related to the 
injuries sustained while on inactive 
duty training in October 1983 and 
April 1997, or whether the injuries 
aggravated any pre-existing lumbar 
spine disability. 

3.  Then, readjudicate the claims.  If 
any action remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


